DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin

DATE:

April 29, 2010

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

State Flexibility for Medicaid Benefit Packages Final Regulation on Display
in the Federal Register

I am writing to inform you that today, the Centers for Medicare & Medicaid Services put on
display in the Federal Register the Final Rule regarding the State Flexibility for Medicaid Benefit
Packages made available to States in the Deficit Reduction Act (DRA) of 2005.
Section 6044 of the DRA of 2005 amended title XIX of the Social Security Act (the Act) by
adding a new section 1937. This section gives States the option to design “benchmark” or
“benchmark-equivalent” benefit packages to be provided to certain populations that the Medicaid
program covers. This final rule defines terms such as “benchmark and benchmark-equivalent”
coverage and offers additional guidance regarding public notice processes, populations that are
exempt from the benchmark option and the parameters for voluntary versus mandatory
enrollment in benchmark plans.
This regulation will become effective on July 1, 2010 and includes modifications required by the
Children’s Health Insurance Program Reauthorization Act of 2009. This regulation will be
followed by a forthcoming regulation that will codify the benefits changes found in the
Affordable Care Act of 2010. As required by CHIPRA, this final rule establishes that States may
waive statutory requirements related to state-wideness and comparability, but must comply with
all other provisions of Medicaid, including freedom of choice and the assurance of necessary
transportation, unless the provision would be contrary to implementation of the benchmark plan.
The regulation is available for viewing at
http://www.federalregister.gov/OFRUpload/OFRData/2010-09734_PI.pdf.
Thank you for your continued commitment to these critical health coverage programs. Questions
regarding this rule can be directed to Ginni Hain, Director, Division of Eligibility and Benefits,
Family and Children’s Health Programs Group, at 410-786-6036 or via email at
ginni.hain@cms.hhs.gov.

